

Exhibit 10.178




THIRD AMENDMENT TO
ERIE INSURANCE GROUP
RETIREMENT PLAN FOR EMPLOYEES
(As Amended and Restated Effective December 31, 2014)




WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Retirement Plan for Employees (the “Plan”) under an amendment and
restatement effective December 31, 2014;


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company wishes to amend the Plan effective January 1, 2017 to
clarify the Plan’s treatment of retired participants reemployed by the Company
or other employer.


NOW, THEREFORE, the Company hereby amends the Plan by amending and restating
Section 7.4 in its entirety to read as follows, effective January 1, 2017:


7.4    Reemployment of a Retired Participant
The pension payable to any Participant receiving retirement benefits or deferred
vested pension benefits shall cease and be permanently withheld if and when such
Participant is reemployed by an Employer; provided, however, that no pension
shall be withheld by the Plan pursuant to this Section 7.4 if such reemployed
Participant has been employed in a classification which is not covered under the
Plan or if such reemployed Participant has been employed in a classification
that is a part-time position that has an agreed-upon end date of six months or
less. Notwithstanding the preceding sentence, no payment shall be withheld by
the Plan pursuant to this Section 7.4 unless the Plan notifies the reemployed
Participant that his benefits are suspended by personal delivery or first class
mail before or during the first calendar month in which the Plan withholds
payments. Such notification shall contain a description of the specific reasons
why benefit payments are being suspended, a general description of the Plan
provisions relating to the suspension of payments, a copy of such provisions,
and a statement to the effect that applicable Department of Labor regulations
may be found in Section 2530.203-3 of the Code of Federal Regulations. In
addition, the suspension notification shall inform the reemployed Participant of
the Company’s procedure for affording a review of the suspension of benefits.




1



--------------------------------------------------------------------------------




The retirement benefit or deferred vested pension of a reemployed Participant
whose pension has been suspended pursuant to this Section 7.4 shall resume with
the month following the Participant’s subsequent retirement or termination of
employment. Any retirement benefit or deferred vested pension payable upon such
subsequent retirement or termination shall be determined as provided in Article
VI on the basis of the Participant’s Credited Service, Final Average Earnings
and Social Security Covered Compensation at the time of his subsequent
retirement or termination; provided, however, that such retirement benefit or
deferred vested pension shall be reduced by the actuarial equivalent of the
retirement or deferred vested pension benefits, if any, that the Participant
received prior to the suspension of payment as provided hereunder.


The retirement benefit or deferred vested pension of a reemployed Participant
whose pension has not been suspended pursuant to this Section 7.4 shall be
recalculated following the Participant’s subsequent retirement or termination of
employment. Such recalculated retirement benefit or deferred vested pension
shall be determined as provided in Article VI on the basis of the Participant’s
Credited Service, Final Average Earnings and Social Security Covered
Compensation at the time of his subsequent retirement or termination; provided,
however, that such retirement benefit or deferred vested pension shall be
reduced by the actuarial equivalent of the retirement or deferred vested pension
benefits that the Participant received through the effective date of such
recalculation.


Notwithstanding the foregoing, in no event shall a retirement benefit or
deferred vested pension payable to or on behalf of a reemployed Participant
under this Section 7.4 following the Participant’s subsequent retirement or
termination be less than that retirement benefit or deferred vested pension
payable to the Participant prior to his reemployment. In the determination of
the Final Average Earnings of a Participant who is reemployed and who again
becomes an active Participant, the thirty-six month period to be considered
shall be the number of months in such period of reemployment prior to his
subsequent date of retirement or termination, plus such number of months
immediately prior to his earlier retirement or termination as shall total
thirty-six months.




* * * * * * *




2







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Amendment to be executed this
22nd day of December, 2016.


ERIE INDEMNITY COMPANY


ATTEST:


/s/ Patrick Simpson                By: /s/ Gregory J. Gutting            


Title: Executive Vice President and CFO    
















3





